DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2, is objected to because of the following informalities:  In claim 2, lines 2-3 recites “the relative positions of at least substantially disjunct parts” however should recite “.  Appropriate correction is required.
Claim 4, is objected to because of the following informalities:  In claim 4, lines 2-3 recites “at least substantially disjunct parts” however should recite “.  Appropriate correction is required.
Claim 5, is objected to because of the following informalities:  In claim 5, line 3 recites “at least substantially disjunct parts” however should recite “.  Appropriate correction is required.
Claim 9, is objected to because of the following informalities:  In claim 9, line 3 recites “at least substantially disjunct parts” however should recite “.  Appropriate correction is required.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-6, and 10-12, of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, of US Patent 11,393,098 B2 as being described below.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, and 10-12, of the instant application merely broadens the scope of the claims 1-9, of US Patent 11,393,098 B2. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA). 
Instant Application 17/853,307
US Patent 11,393,098 B2
Claim 1. A computer-implemented method, comprising: acquiring patient image data describing a patient image of an anatomical body part of a patient; acquiring atlas data describing an image-based model of the anatomical body part and at least one value of at least one parameter of a geometric transformability model of the anatomical body part; acquiring transformability model data describing the geometric transformability model of the anatomical body part or of an image- based representation of the anatomical body part; determining segmented image data based on the patient image data and the atlas data and the transformability model data, the segmented image data describing a segmentation of the patient image and a geometric relation between the geometric transformability model and the segmentation; and determining assigned transformability model data based on the segmented image data and the atlas data, the assigned transformability model data describing an assignment of the at least one value of the at least one parameter to the geometric relation between the geometric transformability model and the segmentation.







2. The computer-implemented method of claim 1 wherein the geometric transformability model describes a movement interaction between the relative positions of at least substantially disjunct parts of the image- based model of the anatomical body part.

3. The computer-implemented method of claim 1 wherein the geometric transformability model describes a movability for at least one of translational or rotational degrees of freedom, of the anatomical body part or an elastic or inelastic deformation model of the image-based model of the anatomical body part for a distance-dependent deformation function of the image-based model of the anatomical body part.

4. The computer-implemented method of claim 1 wherein the geometric transformability model is defined on a numeric grid which is linked to at least substantially disjunct parts of the anatomical body part.

5. The computer-implemented method of claim 1 wherein the geometric transformability model comprises a shape model describing allowed shapes and movement directions of at least substantially disjunct parts of the image-based model of the anatomical body part.

6. The computer-implemented method of claim 1 wherein the assignment of the at least one value of the at least one parameter to the geometric relation between the geometric transformability model and the segmentation is determined by inputting the at least one value of the at least one parameter to the geometric transformability model.

10. The computer-implemented method of claim 1 further comprising: adapting the segmentation of the patient image; determining, based on the segmented image data and the assigned transformability model data, changed segmented image data describing a changed segmentation of the patient image.

11. A system, comprising: at least one computer having at least one processor; wherein the at least one processor executes instructions stored in associated memory causing the at least one processor to: acquire patient image data describing a patient image of an anatomical body part of a patient; acquire atlas data describing an image-based model of the anatomical body part and at least one value of at least one parameter of a geometric transformability model of the anatomical body part; acquire transformability model data describing the geometric transformability model of the anatomical body part or of an image-based representation of the anatomical body part; determine segmented image data based on the patient image data and the atlas data and the transformability model data, the segmented image data describing a segmentation of the patient image and a geometric relation between the geometric transformability model and the segmentation; and determine assigned transformability model data based on the segmented image data and the atlas data, the assigned transformability model data describing an assignment of the at least one value of the at least one parameter to the geometric relation between the geometric transformability model and the segmentation; and further including a display device to display at least one of the patient image data, the segmented image data or the changed segmented image data; wherein the at least one computer is operably coupled to at least one electronic data storage device to acquire, from the at least one data storage device, at least the patient image data, the atlas data and the transformability model data, and to the display device for to issue, to the display device, a command for displaying at least one of the patient image data, the segmented image data or, the changed segmented image data.




12. A non-transitory computer readable medium comprising instructions which when executed by at least one processor causes the at least one processor to: acquire patient image data which describes a patient image of an anatomical body part of a patient; acquire atlas data which describing an image-based model of the anatomical body part and at least one value of at least one parameter of a geometric transformability model of the anatomical body part; acquire transformability model data describing the geometric transformability model of the anatomical body part or of an image- based representation of the anatomical body part; determine segmented image data, based on the patient image data and the atlas data and the transformability model data, the segmented image data describing a segmentation of the patient image and a geometric relation between the geometric transformability model and the segmentation; and determine assigned transformability model data based on the segmented image data and the atlas data, the assigned transformability model data describing an assignment of the at least one value of the at least one parameter to the geometric relation between the geometric transformability model and the segmentation.
Claim 1. A computer-implemented method for determining geometric transformability of a segmentation of a medical patient image, comprising: acquiring patient image data which describes a patient image of an anatomical body part of a patient; acquiring atlas data which describes an image-based model of the anatomical body part and at least one value of at least one parameter of a geometric transformability model of the anatomical body part; acquiring transformability model data which describes the geometric transformability model of the anatomical body part; determining segmented image data, based on the patient image data and the atlas data and the transformability model data, which describes the segmentation of the patient image and a geometric relation between the geometric transformability model and the segmentation; and determining assigned transformability model data, based on the segmented image data and the atlas data, which describes an assignment of the at least one value of the at least one parameter to the geometric relation between the geometric transformability model and the segmentation; wherein the geometric transformability model of the segmentation of the medical patient image is described by the assigned transformability model data and describes a movability of at least one translational or rotational degree of freedom of the anatomical body part.

2. The method according to claim 1, wherein the geometric transformability model describes a movement interaction between relative positions of disjunct parts of the image-based model of the anatomical body part.


3. The method according to claim 1, wherein the geometric transformability model describes an elastic or inelastic deformation model of the image-based model of the anatomical body part for a distance-dependent deformation function of the image-based model of the anatomical body part.




4. The method according to claim 1, wherein the geometric transformability model is defined on a numeric grid which is linked to disjunct parts of the anatomical body part.


5. The method according to claim 1, wherein the geometric transformability model comprises a shape model describing allowed shapes and movement directions of disjunct parts of the image-based model of the anatomical body part.


6. The method according to claim 1, wherein the assignment of the at least one value of the at least one parameter to the geometric relation between the geometric transformability model and the segmentation is determined by inputting the at least one value of the at least one parameter to the geometric transformability model.

7. The method of claim 1 further comprising adapting the segmentation of the medical patient image; determining, based on the segmented image data and the assigned transformability model data, changed segmented image data describing a changed segmentation of the patient image.

8. A system for planning a medical procedure, comprising: at least one computer having at least one processor; wherein the at least one processor is operable to: acquire patient image data which describes a patient image of an anatomical body part of a patient; acquire atlas data which describes an image-based model of the anatomical body part and at least one value of at least one parameter of a geometric transformability model of the anatomical body part; acquire transformability model data which describes the geometric transformability model of the anatomical body part; determine segmented image data, based on the patient image data and the atlas data and the transformability model data, which describes a segmentation of the patient image and a geometric relation between the geometric transformability model and the segmentation; and determine assigned transformability model data, based on the segmented image data and the atlas data, which describes an assignment of the at least one value of the at least one parameter to the geometric relation between the geometric transformability model and the segmentation; wherein the geometric transformability model of the segmentation of the patient image is described by the assigned transformability model data and describes a movability of at least one translational or rotational degree of freedom of the anatomical body part; a display device for displaying at least one of the patient image data, the segmented image data or changed segmented image data; wherein the at least one computer is operably coupled to at least one electronic data storage device for acquiring, from the at least one electronic data storage device, at least the patient image data, the atlas data and the transformability model data, and to the display device for issuing, to the display device, a command for displaying at least one of the patient image data, the segmented image data or, the changed segmented image data.

9. A non-transitory computer readable medium comprising instructions stored thereon which when executed by at least one processor causes the at least one processor to: acquire patient image data which describes a patient image of an anatomical body part of a patient; acquire atlas data which describes an image-based model of the anatomical body part and at least one value of at least one parameter of a geometric transformability model of the anatomical body part; acquire transformability model data which describes the geometric transformability model of the anatomical body part; determine segmented image data, based on the patient image data and the atlas data and the transformability model data, which describes a segmentation of the patient image and a geometric relation between the geometric transformability model and the segmentation; and determine assigned transformability model data based on the segmented image data and the atlas data, which describes an assignment of the at least one value of the at least one parameter to the geometric relation between the geometric transformability model and the segmentation; wherein the geometric transformability model of the segmentation of the patient image is described by the assigned transformability model data and describes a movability of at least one translational or rotational degree of freedom of the anatomical body part.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lay (US PGPUB 2016/0328855 A1).

As per claim 1, Lay discloses a computer-implemented method (Lay, Fig. 1), comprising: 
acquiring patient image data describing a patient image of an anatomical body part of a patient (Lay, Fig. 1:102, and paragraphs 23 and 25, discloses “At step 102, medical image data of a patient is received”); 
acquiring atlas data describing an image-based model of the anatomical body part and at least one value of at least one parameter of a geometric transformability model of the anatomical body part (Lay, paragraphs 61 and 62, discloses “In a possible implementation, multiple multi-label atlases can be used.  The multi-label atlas(es) can provide information regarding anatomical variations such as relative distance of different bones from different vessels, thickness of different vessel lumens, intensity distribution of vessels, tissue, and bones, vessel pathologies such as stenosis and aneurysm, and other types of information.  The multi-label atlas can be registered to the 3D CT image using standard atlas registration techniques”); 
acquiring transformability model data describing the geometric transformability model of the anatomical body part or of an image- based representation of the anatomical body part (Lay, paragraph 62, discloses specific labels with respect to distance from bone surface); 
determining segmented image data based on the patient image data and the atlas data and the transformability model data, the segmented image data describing a segmentation of the patient image and a geometric relation between the geometric transformability model and the segmentation (Lay, paragraphs 61-62, discloses segmentation of data based on image data, atlas data and the model data); and 
determining assigned transformability model data based on the segmented image data and the atlas data, the assigned transformability model data describing an assignment of the at least one value of the at least one parameter to the geometric relation between the geometric transformability model and the segmentation (Lay, paragraphs 67-69, discloses determination of assigned transformability model).

As per claim 2, Lay further discloses the computer-implemented method of claim 1, wherein the geometric transformability model describes a movement interaction between the relative positions of at least substantially disjunct parts of the image-based model of the anatomical body part (Lay, paragraphs 61 and 62, discloses the moving interaction between artery and bones).

As per claim 3, Lay further discloses the computer-implemented method of claim 1, wherein the geometric transformability model describes a movability for at least one of translational or rotational degrees of freedom, of the anatomical body part or an elastic or inelastic deformation model of the image-based model of the anatomical body part for a distance-dependent deformation function of the image-based model of the anatomical body part (Lay, paragraphs 61 and 62, discloses the moving interaction between artery and bones).

As per claim 4, Lay further discloses the computer-implemented method of claim 1, wherein the geometric transformability model is defined on a numeric grid which is linked to at least substantially disjunct parts of the anatomical body part (Lay, paragraphs 49, 50 and 62, discloses grid).

As per claim 5, Lay further discloses the computer-implemented method of claim 1, wherein the geometric transformability model comprises a shape model describing allowed shapes and movement directions of at least substantially disjunct parts of the image-based model of the anatomical body part (Lay, paragraphs 61 and 62, discloses the moving interaction between artery and bones).

As per claim 6, Lay further discloses the computer-implemented method of claim 1, wherein the assignment of the at least one value of the at least one parameter to the geometric relation between the geometric transformability model and the segmentation is determined by inputting the at least one value of the at least one parameter to the transformability model (Lay, paragraphs 67-69, discloses assignment of at least one value takes place by input).

As per claim 7, Lay further discloses the computer-implemented method of claim 1, wherein the segmented image data is determined by determining a positional transformation between the patient image of the anatomical body part and the image-based model of the anatomical body part (Lay, paragraphs 49, 52 and 62).

As per claim 8, Lay further discloses the computer-implemented method of claim 7, wherein the positional transformation is determined by applying an image matching algorithm as an elastic or rigid image fusion algorithm, to the patient image data and the atlas data (Lay, paragraphs 56 and 62).

As per claim 9, Lay further discloses the computer-implemented method of claim 1, wherein boundary conditions of the geometric transformability model are defined within and/or between at least substantially disjunct parts of the anatomical body part (Lay, paragraph 65).

As per claim 10, Lay further discloses the computer-implemented method of claim 1 further comprising: adapting the segmentation of the medical patient image; determining, based on the segmented image data and the assigned transformability model data, changed segmented image data describing a changed segmentation of the patient image (Lay, paragraphs 67-69).

As per claim 11, Lay discloses a system, comprising: at least one computer having at least one processor (Lay, Fig. 15:1502:1504); wherein the at least one processor executes instructions stored in associated memory causing the at least one processor to:
a display device to display at least one of the patient image data, the segmented image data or the changed segmented image data (Lay, paragraph 73, discloses “The computer 1502 also includes other input/output devices 1508 that enable user interaction with the computer 1502 (e.g., display”); 
wherein the at least one computer is operably coupled to at least one electronic data storage device to acquire, from the at least one data storage device, at least the patient image data (Lay, paragraphs 25 and 73), the atlas data and the transformability model data, and to the display device for to issue, to the display device (Lay, paragraphs 25 and 73), a command for displaying at least one of the patient image data, the segmented image data or, the changed segmented image data (Lay, paragraphs 67 and 70).
For rest of claim limitations please see the analysis of claim 1.

As per claim 12, Lay discloses a non-transitory computer readable medium comprising instructions which when executed by at least one processor (Lay, Fig. 15:1502:1504, and paragraphs 23 and 73) causes the at least one processor to: For rest of claim limitations please see the analysis of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633